IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs February 23, 2010

               DANIEL LEE DRAPER v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Sullivan County
                         No. S45,106        R. Jerry Beck, Judge



                  No. E2009-00952-CCA-R3-PC - Filed December 21, 2010


JOSEPH M. TIPTON, P.J., concurring.

        I concur with the results reached in the majority opinion. I respectfully disagree with
the majority view of the timeliness of the petition for a writ of error coram nobis. I do not
believe the Petitioner’s mistaken filing of a second post-conviction petition, not provided by
law, tolled the time within which a coram nobis petition was to be filed. The Petitioner’s
ignorance of the proper action to take does not warrant a due process tolling of the statute of
limitations in this case.




                                                   ____________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE